Citation Nr: 1042231	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  06-02 614	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a cervical spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The Veteran had active service from September 1981 to December 
1987 and from June 1990 to December 2003.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for a cervical spine disorder.  
In February 2009, the Board, in pertinent part, remanded the 
issue of service connection for a cervical spine disorder to the 
RO for additional action.  In April 2010, the Appeals Management 
Center (AMC) granted service connection for chronic cervical 
spine degenerative disc disease and cervical strain and assigned 
a 10 percent evaluation for the period from January 1, 2004, to 
December 15, 2009, and a 20 percent evaluation for the period on 
and after December 16, 2009, for that disability.  


FINDING OF FACT

Service connection for chronic cervical spine degenerative disc 
disease and cervical strain has been granted.  


CONCLUSION OF LAW

There is no further allegation of error of fact or law upon which 
relief may be granted.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In April 2010, the AMC granted service connection for chronic 
cervical spine degenerative disc disease and cervical strain and 
assigned a 10 percent evaluation for the period from January 1, 
2004, to December 15, 2009, and a 20 percent evaluation for the 
period on and after December 16, 2009, for that disability.  In 
the Appellant's October 2010 Post-Remand Brief, the accredited 
representative conveys that "the only issue remanded was service 
connection for a cervical spine disorder which was granted by 
order of the rating decision dated April 20, 2010, which 
constitutes a total grant of benefits sought on appeal for this 
issue and there are no other issues certified for review."  
Given these facts, the Board concludes there is no remaining 
allegation of error of fact or law upon which relief may be 
granted.  Accordingly, the Veteran's appeal is dismissed.  38 
U.S.C.A. § 7105 (d)(5) (West 2002).  


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


